Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. Fig 9 of Adachi (US 20130037867) and Fig 8 of Lu (US 20130099314) disclose a semiconductor device. 
But the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “on a plane of the semiconductor device that passes through the channel and is parallel to the first horizontal direction and the second horizontal direction, at least one of a first boundary line of the first source or drain layer in contact with the second source or drain layer and a second boundary line of the first source or drain layer in contact with the channel is convex, extending toward the channel”.

Regarding claim 10. Fig 9 of Adachi (US 20130037867) and Fig 8 of Lu (US 20130099314) disclose a semiconductor device. 
But the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “on a plane of the semiconductor device that passes through the channel and is parallel to the first horizontal direction and the second horizontal direction, a first distance between the second source or drain layer and the fourth source or drain layer along a first horizontal line that passes through the third side surface of the channel and is parallel to the first horizontal direction is greater than a second distance between the second source or drain layer and the fourth source or drains layer along a second horizontal line that passes between the third side surface of the channel and the fourth side surface of the channel and is parallel to the first horizontal direction”.

Regarding claim 17. Fig 9 of Adachi (US 20130037867), Fig 8 of Lu (US 20130099314), and Fig 2 of Yang (US 20190067490) disclose a semiconductor device. 
But the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “on a plane of the semiconductor device that passes through a portion of the gate electrode layer between the plurality of channels and is perpendicular to the vertical direction, at least one of a first boundary line of the first source or drain layer in contact with the second source or drain layer and a second boundary line of the first source or drain layer in contact with the gate insulating layer is convex, extending toward the gate insulating layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826